Citation Nr: 0302857	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  00-07 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease.

2.  Entitlement to service connection for a brain tumor.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The served on active duty from September 1950 to September 
1952.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).  The Board remanded this 
case in July 2001 for development of the record.  The case 
has now been returned for appellate consideration.

In June 2002, the veteran requested a hearing before a Member 
of the Board.  In a subsequent December 2002 correspondence, 
the veteran indicated that he no longer wanted a hearing.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record 
shows that the veteran's  Parkinson's disease is not related 
to service or any incident thereof.

2.  No competent evidence has been submitted to demonstrate 
that the veteran currently has brain tumor which had its 
origin in service.


CONCLUSIONS OF LAW

1.  Parkinson's disease was not incurred or aggravated during 
the veteran's active duty service, and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.309 (2002); 38 C.F.R. § 3.307 (as amended by 67 Fed. 
Reg. 67792-677793 (Nov. 7, 2002).

2.  A brain tumor was not incurred or aggravated during the 
veteran's active duty service, and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002); 38 C.F.R. § 3.307 (as amended by 
67 Fed. Reg. 67792-677793 (Nov. 7, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the pendency 
of the veteran's claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA identifies and describes 
duties on the part of the VA to notify the claimant of the 
evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.  These duties have been 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326 (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there are no further actions 
that should be undertaken to comply with the provisions of 
the Act or implementing regulations.  In this case, the RO 
has obtained the veteran's service medical records and a VA 
examination.  Probative evidence, not included in the file, 
has not been identified.  The Board is unaware of any such 
evidence, and finds that all probative evidence has been 
obtained, to include a VA examination.  There is no 
identified probative evidence which remains outstanding.  

The RO sent the veteran a letter in October 2001 in which the 
veteran was notified of the evidence necessary to 
substantiate his claims, as well as VA development activity.  
Specifically, he was advised that if there was other medical 
evidence that he would like the RO to consider, he should 
notify the RO and every reasonable effort would be made to 
obtain the evidence.  An April 2002 supplemental statement of 
the case set out the applicable law and regulations.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In sum, the 
Board finds that VA has complied with the notice and duty-to-
assist provisions of VCAA.

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. The Board notes that the 
veteran's service medical records are evidently unavailable 
from the National Personnel Records Center (NPRC). The Board 
is mindful that, in a case such as this, where service 
medical records are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule. O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
veteran's service medical records are unavailable, the appeal 
must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind. In particular, as will be discussed 
below, the Board will assume, for the purpose of this 
decision, that the veteran's account of in-service events is 
as he has testified.

Private outpatient treatment records dated from January 1998 
to May 1999 reveal that the veteran was diagnosed with early 
Parkinson's disease. 

In a January 1999 private hospitalization report, it was 
noted that the veteran had a history of Parkinsonism. 

A March 2000 letter was received from Andrew M. Saw, M.D.  
Dr. Saw stated that the available medical literature 
indicates that repeated blows to the head could cause punch-
drunk syndrome, dementia pugilistica, or Parkinsonian 
syndrome.  He noted that only repeated forceful injuries to 
the head, as is encountered by professional boxers 
(pugilists), cause the above neurological conditions.

Following appellate review in July 2001, the Board remanded 
the case to the RO for further development of the evidence.  
In particular, the RO was requested to provide the veteran 
with a VA examination.

In a statement received by the veteran in October 2001, it 
was noted that during service he boxed for approximately 12 
to 14 months.  He stated that he would box five or six rounds 
a day in training for two or three days a week.  The veteran 
indicated that head gear was not provided at any time in 
training or during competition.  He stated that now he looses 
his balance and falls a lot resulting in serious injuries and 
surgeries.

At an October 2001 personal hearing before the RO, the 
veteran reported that he boxed up to 15 times during service.  
He stated that he would box five to six rounds a day in 
training, two or three times a week, without head gear.  

At a February 2002 VA examination, the examiner reported that 
the veteran carried a diagnosis of Parkinson's disease and 
that he had been noted to have a cyst on his brain in the 
ventricular system.  It was indicated that this was thought 
to probably be a colloid cyst and on the veteran's last MRI 
of the head which was done in January 2002, it was gone.  As 
far as the examiner knew, the veteran did not have any 
surgery on it.  The veteran reported that he was diagnosed 
with Parkinson's three years ago and that he falls quite 
frequently.  On examination, the veteran was noted to have 
facial asymmetry with some tightening of the skin over the 
right face.  There was dysmetria in the left upper extremity.  
Heel-knee-shin was okay bilaterally.  Gait was unsteady.  The 
veteran took small steps.  He had decreased associated 
movements.  He was able to stand on his toes.  He could not 
tandem walk very well.  Romberg with positive with him 
tending to fall backwards.  Sensation was intact to pinprick, 
light touch, position, and vibration.  There was no 
cogwheeling or rigidity.  The assessment was Parkinson's 
disease which the examiner opined was not related to the 
veteran's boxing history in service.  The examiner also 
provided an assessment of colloid cyst in the fourth 
ventricle which had resolved, and once again was stated to 
not be related to the veteran's history of boxing in service.    

The veteran underwent a VA examination in March 2002 in which 
the examiner noted that he had an MRI of the brain that had 
shown a fourth ventricle colloid cyst, but that the lesion on 
the roof of the fourth ventricle showed no enhancement and no 
local mass effect.  The brain MRI had also shown some age-
related microangiopathic changes in the periventricular white 
matter and some mucosal thickening of the paranasal sinuses.  
It was reported that a repeat of the MRI had not shown the 
fourth lesion.  The examiner opined that this most likely 
meant that it was just a benign variance of a normal 
structure.  The examiner noted the previous VA examination in 
which the examiner (a neurologist) diagnosed the veteran with 
Parkinson's disease and opined that the disease was not 
related to the veteran's boxing in service.  This examiner 
tended to agree with that opinion.  The examiner felt that 
the veteran's age was much more a likelihood of a cause for 
the Parkinson's than his boxing career.  The assessment was 
Parkinson's disease.  Myelopathy was to be ruled out.  The 
examiner commented that the veteran's Parkinson's disease was 
complicated by his microangiopathic brain disease.  It was 
stated that those put together would affect one's gait and 
cause most of the symptoms that the veteran was having.  
Nevertheless, the veteran had proximal weakness in both hips 
which the examiner wanted to further investigate as well as 
myelopathy.  By symptomatology, the veteran did not seem to 
have myelopathy, however, a cervical MRI was ordered to rule 
that out.  An EMG of the right lower extremities and thyroid 
functioning test was also ordered.  The lab work came back 
negative, thus there were no abnormalities in the veteran's 
thyroid function or his B12 or his CBC, and his hemoglobin 
also was normal.  EMG showed moderate axonal neuropathy and 
active L5 radiculopathy.  The examiner stated that this could 
very well explain the veteran's proximal hip weakness and 
foot drop.  The MRI of the cervical spine showed diffuse 
degenerative disk disease with moderate spinal stenosis and 
foraminal stenosis.  This could be seen in the elderly.  The 
veteran did not have myelopathy, either by exam or by 
imaging.  The spinal cord had not been affected by the 
narrowing.  The examiner concluded that the veteran's ataxia 
and weakness was related to his neuropathy, both of which 
could not have been caused by his boxing career. 

A May 2002 letter was received from Lorraine L. Edwards, 
M.D..  Dr. Edwards stated that the veteran was followed in 
the neurology clinic for atypical Parkinson's disease with 
features of ataxia.  The veteran's history of boxing in 
service was provided.  Dr. Edwards reported that Parkinson's 
disease secondary to boxing has been called dementia 
pugilistic and that it is associated with Parkinsonian 
symptoms, along with ataxia tremor or other neurologic 
symptoms.  It was stated that these are insidious in onset 
and that it was possible that the veteran's Parkinson's 
disease is related to his boxing career.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Certain chronic diseases, including organic 
diseases of the nervous system and tumors of the brain, will 
be presumed to have been incurred during service, if 
manifested or aggravated to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §3.309; 38 C.F.R. § 3.307 (as amended by 67 Fed. Reg. 
67792-677793 (Nov. 7, 2002).

Parkinson's Disease

The veteran states that he was a boxer in service.  He 
contends that as a result of the head trauma he suffered as a 
boxer, he currently suffers from a brain tumor and 
Parkinson's disease.

While the evidence shows that the veteran has diagnoses of 
Parkinson's disease, the medical evidence preponderates 
against finding that the veteran's Parkinson's disease is 
related to head trauma the veteran claims to have suffered in 
service.  In this regard, the Board recognizes that in March 
2000 and May 2002 statements, Dr. Saw and Dr. Edwards opined 
that Parkinson's disease could be the result of head trauma 
such as that suffered by a professional boxer.

In contrast, VA examiners in February 2002 and March 2002 
stated that the veteran's Parkinson's disease was not related 
to his boxing history in service.

After carefully reviewing all of the evidence of record, the 
Board accords greater weight to the VA examiners' opinions, 
indicating that there was no etiological relationship between 
the veteran's Parkinson's disease and service.  In this 
regard, the Board observes that both VA examiners reviewed 
the entire claims file and conducted a thorough physical 
examination of the veteran.  In contrast, the March 2000 and 
May 2002 opinions were offered without consideration of the 
claims folder.  Moreover, Dr. Saw noted that repeated head 
blows could cause Parkinsonian syndrome but not specifically 
state whether such was the veteran's case.  Dr. Edward's 
statement that it was possible that the veteran's Parkinson's 
disease was related to his boxing career was not based on a 
physical examination of the veteran.  Accordingly, the Board 
finds the VA examiners opinions to be of preeminent probative 
value.

In sum, there is no competent evidence supporting the 
veteran's claim that his Parkinson's disease is related to 
service or that such a disorder was manifest to the requisite 
degree following service discharge.  Therefore, service 
connection for Parkinson's disease is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Brain Tumor

In this case, there is no current competent evidence of any 
tumor of the brain.  Rather, the February 2002 VA examiner 
noted that at some point the veteran had been noted to have a 
cyst on his brain in the ventricular system.  A January 2002 
MRI of the head revealed that it was no longer there.  Apart 
from the presence of the cyst, which has been resolved, there 
is no evidence of a brain tumor.  Thus, there is no competent 
evidence supporting the veteran's claim that he suffers from 
a brain tumor which is related to service or that a brain 
tumor was manifested or aggravated to the requisite degree 
following service discharge.  Thus, service connection is not 
warranted.  Because the preponderance of the evidence is 
against the claim for service connection for a brain tumor, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Parkinson's disease is denied.

Service connection for a brain tumor is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

